Citation Nr: 0719294	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from May 1945 to July 1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO continued the 
veteran's 10 percent disability rating for generalized 
anxiety disorder.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted an increased evaluation for the 
service-connected disability from 10 percent to 30 percent 
effective on the date of claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issue remains in appellate status.


REMAND

The veteran's VA treatments and examinations note several 
mental health disabilities including Alzheimer's dementia and 
generalized anxiety disorder.  The evidence does not 
distinguish the veteran's symptoms related to his service - 
connected anxiety disorder from his non-service connected 
diagnoses.  The Court has held that the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  The Board thus requires medical evidence 
distinguishing the veteran's service-connected anxiety 
disorder symptoms from his additional mental illness 
symptoms.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination with an 
appropriately qualified examiner to 
determine the extent of his anxiety 
disorder.  The examiner should comment as 
to the veteran's psychiatric 
symptomatology and specifically 
distinguish between symptoms attributed 
to his dementia versus his anxiety 
disorder.  To the extent that any 
symptoms are attributable to both mental 
illnesses the examiner should indicate 
the extent each illness contributes to 
the veteran's symptom.  If the mental 
illnesses are so intertwined that such 
determinations are not possible the 
examiner should so state.  If possible 
the examiner should determine a Global 
Assessment of Functioning code based 
solely on the veteran's anxiety disorder.  
Any opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The examination 
report should indicate that the claims 
file was reviewed in conjunction with 
this examination.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all relevant evidence.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



